Citation Nr: 1044290	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-30 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from July 1984 to June 
1989. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which continued the 30 percent disability rating for 
anxiety reaction.

This matter was previously before the Board in October 2009, at 
which time it was remanded for further evidentiary development.  
The case has returned to the Board and is again ready for 
appellate action.

In a July 2006 statement, the Veteran indicated his desire to 
continue the appeal of another claim he had filed, a claim for 
service connection for a sleep disorder as secondary to his 
service-connected anxiety reaction.  However, while the Veteran 
filed a notice of disagreement (NOD) with regard to that issue in 
June 2006, he failed to perfect an appeal of that claim by filing 
a substantive appeal (e.g., VA Form 9 or equivalent statement) 
following the issuance of a statement of the case in October 
2006.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202 (2010).  Therefore, that issue is not before 
the Board at this time.


FINDINGS OF FACT

1.  The Veteran's service-connected anxiety is manifested by 
moderate difficulties with industrial and social functioning 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, panic attacks (six yearly), chronic 
sleep impairment, mild remote memory loss and Global Assessment 
of Functioning GAF of 60.  

2.  The Veteran's anxiety disorder is not manifested by flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; long-term and short-term memory impairment; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.1-14, 4.130, Diagnostic Code 9400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in August 2005.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Further, a March 2006 VCAA letter from the RO advised the Veteran 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, he has received all required notice in 
this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, there is 
a timing error as to the additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Here, 
additional VCAA notice was provided in March 2006, after issuance 
of the initial unfavorable AOJ decision in October 2005.  
However, both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness of 
the adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, after initially providing VCAA notice in August 
2005, followed by subsequent VCAA and Dingess notice in March 
2006, the RO readjudicated the claim in an SOC dated in July 2006 
and two SSOCs dated in July 2007 and July 2010.  Thus, the timing 
defect in the notice has been rectified.  In any event, the 
Veteran has never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  As 
such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).

With regard to the additional notice requirements for increased 
rating claims, as is the case here, no VCAA letter has been sent 
that was compliant with the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In any event, the Federal Circuit 
Court recently vacated the Court's previous decision in Vasquez-
Flores, concluding that generic notice in response to a claim for 
an increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, 
the Board is satisfied that the RO provided both generic and 
specific VCAA notice as to the increased rating claim when 
considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment records, 
and private treatment records as identified and authorized by the 
Veteran.  The Veteran and his representative also submitted lay 
statements as support of his claim.  Further, the VA has provided 
the Veteran with VA examinations in connection with his claim.  
There is no indication that any additional evidence remains 
outstanding.  Thus, the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its October 2009 remand.  Specifically, the October 2009 
Board remand instructed the RO to obtain any VA and private 
treatment records of the Veteran's anxiety disorder.  The RO also 
was to provide the Veteran with a VA psychiatric examination to 
assess the nature and current severity of his service-connected 
anxiety disorder, to include a detailed report of clinical 
findings of symptomatology, a Global Assessment Functioning (GAF) 
score, and indications of any occupational and social impairment.  
The Board finds that the RO has complied with these instructions 
by sending to the Veteran a request regarding treatment records 
in January 2010 and that the January 2010 VA psychiatric 
examination report substantially complies with the Board's 
October 2009 remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R.   § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's favor. 
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, as is the 
case here, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Court has held that VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  That is, the Board must consider whether there have been 
times when the Veteran's disability has been more severe than at 
others.  If so, the Board may "stage" the rating.  The relevant 
temporal focus for adjudicating the level of disability of an 
increased-rating claim is from one year before the claim was 
filed (here, July 2004) until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

Mental disorders are evaluated under the general rating formula 
for mental disorders, a specific rating formula presented under 
38 C.F.R. § 4.130.  In addition, the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for the 
nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 30 percent disability 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.  

A higher rating of 50 percent under the general rating formula 
for mental disorders is appropriate when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id. 

An even higher 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id. 

The use of the phrase "such symptoms as", followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board also has noted various GAF 
scores contained in the DSM-IV, which clinicians have assigned.  
A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DSM-IV at 32).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 38 
C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning of 
the individual is.  For instance, a score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  DSM-IV at 46-47.  A score of 51-60 
represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, (e.g., 
few friends, conflicts with peers or co-workers)."  Id.  

In this case, the Veteran's service-connected anxiety disorder is 
rated as 30 percent disabling under Diagnostic Code 9400, 
generalized anxiety disorder.  38 C.F.R. § 4.130.  

A review of the evidence of record reveals treatment for a 
psychiatric disorder in February 2004 and March 2004.  In 
February 2004, the Veteran indicated that his depression was 
getting better, but that he still had problems with sleep.  On 
examination, he was alert and oriented.  His speech was normal, 
his affect was appropriate, and his mood was slightly anxious.  
There was no evidence of delusions or hallucinations.  He denied 
suicidal and homicidal ideations.  His cognitive functions 
appeared intact.  The diagnosis at the time was mood disorder due 
to a general medical condition.  In March 2004, he continued to 
do well and reported better sleep.  See VA treatment records 
dated in February 2004 and March 2004.

A September 2005 VA examination revealed complaints of sleep 
disturbance, nightmares about something going after the Veteran 
or the Veteran being harmed, and seeing shadows or things come 
out of the walls.  The Veteran reported getting nervous if he got 
upset about what he was talking about, with trembling in the arms 
and hands and slurred speech.  He also stated that, at times, 
while lying down, he would be unable to move and he would not be 
able to breathe.  This occurred approximately once a month.  He 
noted frequent forgetfulness of tasks and placement of objects.  
Since his current medication regimen, he experienced less 
frequent episodes of jumpiness, trembling hands, sweating, 
extreme fearfulness, and pounding heart at approximately once a 
month.  He admitted to spontaneous crying spells several times a 
month.  He also admitted fleeting thoughts of harming himself, 
but denied any plan or intent to do so.  

The September 2005 VA examination found the Veteran to be 
adequately groomed, clean, and with good hygiene.  He was 
cooperative, though guarded.  His style was somewhat withdrawn.  
His mood was stable.  There were no signs of involuntary 
movements or ticks.  His speech was both relevant and coherent; 
however, he tended to respond with a lot of single-word 
responses.  His voice level was within normal limits.  He was 
oriented in all spheres.  The examiner found the Veteran's 
contact with reality to be intact overall, suggesting that it was 
not unusual for someone on the brink of sleep to see shadows.  
The Veteran was independent in toileting, bathing, feeding, 
dressing, telephoning, walking, budgeting, laundry, cooking, 
sweeping, mopping, vacuuming, washing dishes, grocery shopping, 
and using a post office.  The Veteran was deemed to be capable of 
managing his own financial affairs.  His GAF score at the time 
was 57.

Subsequently, a September 2005 VA treatment record noted that the 
Veteran was having trouble sleeping again.  He reported trouble 
with his girlfriend, who was pressuring him to have a baby.  He 
reported taking piano lessons, which he enjoyed, and was 
considering taking classes at the community college.  On 
examination, he was alert and oriented.  He maintained good eye 
contact.  His speech was clear and coherent.  His affect was 
restricted and his mood was depressed.  His insight and judgment 
were fair.  His thought process was logical and organized.  The 
Veteran denied any auditory and visual hallucinations.  He also 
denied suicidal and homicidal ideations.  He continued to have 
problems with his long-term and short-term memory.

In February 2006, the Veteran was involved in a motor vehicle 
accident, after which he felt very anxious, had difficulty 
sleeping, felt constantly on edge, could not stop reliving and 
thinking about the accident, and avoided driving his truck.  He 
was fully oriented and alert, and had good grooming and hygiene.  
His mood was depressed with congruent affect.  His thinking was 
logical and coherent.  His speech was normal in tone, rate, and 
volume.  The diagnosis was acute stress disorder and depressive 
disorder not otherwise specified.

Subsequently, also in February 2006, the Veteran called for 
another psychiatric  appointment, indicating that he had felt 
increasingly anxious and depressed over the previous several days 
from thinking about events from his past, including his parents' 
abandonment of him as a young child and his grandparents' 
criticism and emotional abuse.  At the time, the Veteran had 
completely isolated himself from his extended family and held a 
deep hatred toward his father.  He had been married twice and had 
three children, with whom he had little contact.  The Veteran was 
cooperative and open.  He was fully oriented and alert.  His mood 
was depressed with a tearful affect.  His thinking was logical 
and coherent, with no indication of psychosis.  The Veteran 
acknowledged passive suicidal ideations without intent.  

A March 2006 VA treatment record noted that the Veteran reported 
feeling depressed and discouraged.  He was attempting to make 
some positive changes in his life, but felt obstacles in his way.  
He was cooperative and open, fully oriented and alert.  His mood 
was depressed with improved affective range.  His thinking was 
logical and coherent.  There was no indication of psychosis.  

An April 2006 VA treatment record documented increased anxiety 
due to the Veteran's stressful job.  At the time, he was alert 
and oriented.  His speech was normal, his affect was appropriate, 
and his mood was brighter.  There was no evidence of delusions or 
hallucinations.  He denied suicidal and homicidal ideations.  His 
cognitive functions appeared intact.  

In May 2006, the Veteran attended a psychotherapy session at VA 
with his wife.  He reported that he had been functioning fairly 
well, and that his depression and anxiety had been manageable.  
The Veteran and his wife reported being married to each other for 
12 years, and reported being committed to each other and being 
able to relate to each other.  The Veteran's grooming and hygiene 
were good.  He presented as mildly anxious and depressed, but 
remained hopeful about the future.  He displayed good range of 
affect.  His thinking was logical and coherent.  He denied any 
suicidal ideation and intent.  Overall, the Veteran was very 
guarded in relationships and had difficulty trusting others.  
However, his relationship with his wife presented a significant 
opportunity for healing and modification of dysfunctional beliefs 
about himself and others in relationships.

A May 2006 private treatment record from Pontotoc Medical Clinic 
indicated no depression, anxiety, or agitation.  

A June 2006 VA treatment record showed that the Veteran reported 
increased anxiety, especially regarding recent arguments with his 
long-time girlfriend.  He had begun to worry more about the 
future, getting headaches and having difficulty sleeping.  His 
mood was anxious with congruent affect.  His thinking was logical 
and coherent.  There was no evidence of suicidal ideation or 
intent.

In July 2006, the Veteran was noted to be doing well in terms of 
depression and anxiety.  The Veteran also reported that therapy 
sessions were helping.  He was alert and oriented.  His speech 
was normal.  His affect was appropriate and his mood was 
euthymic.  There was no evidence of delusions or hallucinations.  
He denied suicidal or homicidal ideations.  Cognitive functioning 
appeared intact.  He and his girlfriend also reported that their 
relationship remained stable.  See VA treatment records dated in 
July 2006.

A VA examination was provided in April 2007.  The April 2007 VA 
examiner reviewed the September 2005 VA examination report, as 
well as treatment notes from the Veteran's treating physician.  
At the time of the April 2007 VA examination, the Veteran's 
grooming and hygiene appeared good.  He reported losing 10 or 12 
pounds over a period of one week due to not eating, but the 
examiner indicated that the Veteran did not appear emaciated at 
all.  His speech was delivered in a moderate to softened tone and 
moderate pace.  The content was rational and goal-directed.  
There was no evidence of tangentiality, loose associations, or 
flight of ideas.  No delusional material was elicited and his 
thoughts appeared well-formed and presented.  No hallucinations 
were reported.  His mood was cooperative and congenial.  He 
easily and readily engaged in conversational interview.  The 
Veteran's affect was congruent and ranged from euthymic to 
smiling.  He continued to report periods of anxiety and 
depression; however, he indicated that the anxiety was usually 
brought on because he was "always on the rush".  His anxiety 
usually triggered his migraine headaches, which caused him to 
feel depressed.  He tried to take breaks from tasks if he started 
to feel anxious.  He felt unhappy with his life and had had 
suicidal thoughts in the past.  

The Veteran lived by himself and had worked as a tractor trailer 
truck driver for five years.  He felt his work had increased his 
stress level.  He was taking classes two mornings each week, and 
studied on the mornings he did not have class.  He and his 
partner of several years had recently broken up due to domestic 
violence on her part.  He had only begun dating again.  He 
usually tried to get to bed shortly after coming home each 
evening.  He read the Sunday paper, but little else.  He had a 
laptop computer that he used for schoolwork and for general 
internet access.  He was completely independent in his self-care 
activities, including his house chores and yard work.  He also 
handled all of his personal finances.  He had little time for 
leisure activity, but indicated that he would occasionally buy a 
"SciFi movie".  The Veteran had a GAF score of 51-55 at the 
time of the April 2007 VA examination.    

Another recent VA examination in January 2010 revealed that, 
since the April 2007 VA examination, the Veteran has received on-
going treatment for generalized anxiety disorder.  A recent 
psychiatry treatment note, dated in March 2009, indicated that 
the Veteran was taking medication for his anxiety.  At the time 
of the March 2009 treatment, the Veteran denied depressed mood.  
He was eating and sleeping well, and continued to work nights.  
He denied any suicidal or homicidal ideation.  Another psychiatry 
treatment note, dated in December 2009, indicated a discussion on 
the progress the Veteran had made in having relationships and 
being able to trust.  The Veteran was less anxious overall than 
when he began treatment and was having panic attacks less 
frequently.  His grooming and hygiene were good.  Affect was a 
little blunted, congruent with mildly depressed mood.  His 
thinking was logical and coherent.  Speech was normal in rate, 
tone, and volume.  No evidence of suicidal ideation was found.  

During the January 2010 VA examination, the Veteran reported 
continuous anxiety, with the most recent report suggesting mild 
anxiety, and continuous depression, with the most recent report 
suggesting mild depression.  He also reported sleep paralysis 
approximately one to three times a month.  On examination, he 
appeared clean and neatly and appropriately dressed.  His 
psychomotor activity and speech were both unremarkable.  He was 
cooperative, friendly, relaxed, and attentive.  His affect was 
normal.  The Veteran reported that he still became anxious 
occasionally.  His attention and orientation were intact.  His 
thought process and content were  unremarkable.  No delusions or 
hallucinations were found.  He understood the outcome of 
behavior, his intelligence was average, and he understood that he 
has a problem.  The Veteran reported difficulty falling and 
staying asleep, and required medication to assist with sleep.  
There was no evidence of inappropriate behavior or 
obsessive/ritualistic behavior.  The Veteran interpreted proverbs 
appropriately.  He reported panic attacks six times a year in 
response to stressful situations.  There was no suicidal or 
homicidal ideation.  The Veteran had no problem with activities 
of daily living.  

The Veteran also reported dating his current girlfriend for nine 
months.  He indicated that he had friends with whom he talked, 
but he did not go out to socialize much due to a lack of 
interest.  His remote memory was mildly impaired, but his recent 
memory and immediate memory were normal.  Psychological testing 
indicated the presence of anxiety and depression; however, the 
severity suggested by the tests was inconsistent with the 
Veteran's presentation during the assessment and with previous 
clinical descriptions of the Veteran's symptoms.  The VA examiner 
suggested the possibility that the Veteran was exaggerating the 
severity of symptoms on the self-report measures.  The Veterans 
GAF score at the time was 60.  The VA examiner commented that the 
Veteran had moderate difficulties with industrial and social 
functioning.  His work difficulties occurred when he had 
migraines.  

Based on the evidence of record, the Veteran's service- connected 
anxiety disorder does not warrant a higher disability rating.  
Specifically, treatment notes and VA examinations show that, 
while the Veteran had sleep problems and nightmares, he was 
alert, oriented, relevant, and coherent.  He also had no 
delusions or hallucinations, or suicidal or homicidal ideation or 
intent.  Further, he had good grooming and hygiene, managed his 
own personal finances, and was independent in all activities of 
daily living.  While he had previously reported panic attacks 
once a month, he reported that he experienced panic attacks only 
approximately six times a year at the January 2010 VA 
examination.  At the time of the January 2010 VA examination, his 
mood and affect also seemed improved.  He reported fewer episodes 
of depression and anxiety.  He also only had mild remote memory 
loss.  Further, he reported taking classes, dating, and having 
friends.  While he did not socialize much, it was due to a lack 
of interest on his part.  The Veteran also reported having worked 
at the same job for five to ten years.  It also appeared from the 
Veteran's reports that his anxiety tended to be triggered by 
external circumstances, such as his job, or a motor vehicle 
accident in which he was involved in February 2006.  The 
Veteran's GAF scores have ranged from 51 to 60, which represents 
only "[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  DSM-IV at 46-47.  
Further, the January 2010 VA examiner suggested the possibility 
that the Veteran was exaggerating the severity of symptoms on the 
self-report measures as the level of severity suggested by 
psychological testing was inconsistent with the Veteran's 
presentation during the assessment and with previous clinical 
descriptions of the Veteran's symptoms.

As such, the Board finds that the symptoms due to the Veteran's 
service-connected anxiety disorder do not meet the criteria for a 
50 percent disability rating under the current General Rating 
Formula for Mental Disorders.  There is no evidence that the 
Veteran's service-connected anxiety disorder was manifested by 
occupational and social impairment with reduced reliability and 
productivity due to a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory; impaired judgment 
or abstract thought or disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  

The Board also has considered rating the Veteran's service-
connected anxiety disorder under other Diagnostic Codes in order 
to provide him with the most beneficial disability rating; 
however, the Diagnostic Codes that relate to mental illnesses are 
all rated according to the criteria of the General Rating Formula 
for Mental Disorders, and it has already been determined that the 
Veteran's service-connected anxiety disorder does not warrant a 
higher disability rating under this formula.  38 C.F.R. § 4.130.

The Board notes that the 30 percent rating it has continued for 
the Veteran's anxiety disorder is effective for the entire 
appellate period.  Because there has been no occasion during the 
appellate period in which the Veteran's disability has been more 
severe than 30 percent, as demonstrated by the Veteran's 
treatment records and examination results, there is no basis on 
which to stage his rating for his disability on appeal.  Hart, 
supra.

The Board also has considered the issue of whether the Veteran's 
anxiety disorder, standing alone, presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  The Board finds that, based on the 
evidence of record, the criteria for submission for assignment of 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a higher 
rating.  Accordingly, the claim for an increased rating is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1991).




ORDER

A disability rating in excess of 30 percent for an anxiety 
disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


